Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered May 18, 1990, upon a verdict convicting defendant of the crime of promoting prison contraband in the first degree.
Contrary to defendant’s contention, the evidence produced at trial was sufficient to establish beyond a reasonable doubt every element of the crime charged (see, People v Bracey, 41 NY2d 296; People v Craft, 101 AD2d 984). Correction Officer Michael Hollenbeck testified that he saw defendant drop a metal weapon or "shank” on the floor after defendant looked in the direction where other correction officers were frisking inmates. Hollenbeck also testified that he never lost sight of the weapon from the time he observed defendant drop it until he himself picked it up. To the extent that there were competing inferences to be drawn, they were for the fact-finder to resolve (see, People v Barnes, 50 NY2d 375, 381). We also reject as lacking in merit defendant’s claim of ineffective assistance of counsel (see, People v Baldi, 54 NY2d 137).
Judgment affirmed. Casey, J. P., Mikoll, Yesawich, Jr., Mercure and Crew III, JJ., concur.